Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  June 18, 2015

The Court of Appeals hereby passes the following order:

A15A1896. ABRAHAM ISAAC COHEN v. DESTINY MEDICAL SERVICES,
    INC.

      Destiny Medical Services, Inc. sued Abraham Isaac Cohen in magistrate court
and won a judgment for $1,500.00, plus costs. Cohen appealed to the state court,
which entered judgment for Destiny in the amount of $15,000.00, plus interest and
costs. Cohen filed a motion for new trial, which the state court denied. Cohen then
appealed directly to this Court. Because the order at issue disposes of a de novo
appeal from a magistrate court decision, Cohen was required to follow the
discretionary appeal procedures to obtain review before this Court. See OCGA § 5-6-
35 (a) (11); Strachan v. Meritor Mortgage Corp. East, 216 Ga. App. 82 (453 SE2d
119) (1995). His failure to do so deprives us of jurisdiction over this appeal, which
is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            06/18/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.